Citation Nr: 0404179	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  In July 2003, 
the veteran had a hearing before the undersigned Board member 
at the RO.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

The veteran asserts that he developed a right knee disorder 
as a result of service.  Specifically, he maintains that he 
injured his knee in 1953 during nighttime combat training in 
1953.  At the July 2003 hearing, the veteran testified that 
he twisted his right knee and that a doctor put the knee back 
in place.  The veteran testified that he has been having 
problems with his knees for some time and that he has 
primarily been caring for his right knee himself by using an 
ace bandage and heat.  He also testified that after service 
he was employed as a mechanical engineer technician- a job 
which required very little physical labor.  

Unfortunately, the record reflects that the veteran's service 
medical records are unavailable and are presumed destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC).  
Where service medical records are missing, VA has a 
heightened duty to assist the veteran.  Milostan v. Brown, 4 
Vet. App. 250, 252 (1993).  



VA outpatient treatment records beginning in 1999 show that 
the veteran was seen and treated for knee problems.  In 
January 2000, the veteran reported that he injured his knees 
in service and that he has had right knee pain since that 
time.  It was noted that X-rays of the knees were consistent 
with degenerative joint disease.  Actual X-rays of the right 
knee dated in February 2000 show, in pertinent part, a 
decrease in the medial compartment of the knees with weight 
bearing, osteophyte formation at the patellofemoral joint 
bilaterally, right greater than left; osteophyte formation at 
the tbial spines, and right effusion.  In September 2000, the 
right knee showed a significant bony deformity, joint laxity 
with valgus stress, and lateral laxity with weight bearing.  
The assessment was degenerative joint disease of the knee.  

In a statement dated in August 2002, P.H.,one of the 
veteran's fellow servicemen, testified that he witnessed the 
veteran injure his knee during airborne combat training in 
February or March 1953.  

In the of the Board's heightened duty to assist the veteran 
in this matter, the Board is of the view that a VA 
examination and opinion are warranted to determine the nature 
and etiology of the veteran right knee disorder.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the nature and etiology of any right knee 
disorder, including degenerative joint 
disease, found to be present.  The claims 
folder should be forwarded to the 
examiner and all necessary tests should 
be done.  The examination report should 
specifically state that a review of the 
claims folder was conducted.  

The examiner should provide an opinion as 
to the etiology of any right knee 
disorder found to be present by 
indicating whether:  it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any right knee 
disorder found to be present was caused 
by service, or that the veteran developed 
arthritis of the right knee within one 
year after separation from service to a 
compensable degree.  A complete rationale 
should be provided for all opinions 
expressed.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for a right knee disorder.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




